Citation Nr: 0713132	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-41 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1981 to July 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2006, the RO notified the veteran of the 
certification and transfer of the record to the Board.  In 
February 2007, the Board received a copy of a statement from 
the veteran, referencing additional evidence.  As the period 
of 90 days after the veteran was notified of certification 
and transfer of the record to the Board had expired and 
without a motion that there was good cause for the delay, the 
submission by the veteran is referred to the RO without 
further action by the Board. 38 C.F.R. § 20.1304 (a), (b).  

FINDING OF FACT

A back disability to include degenerative disc disease at L4-
5 and L5-S1 with herniated nucleus pulposus at L4-5 and L5-S1 
was not affirmatively shown during service, and the current 
back disability is unrelated to an injury, disease, or event 
of service origin.    


CONCLUSION OF LAW

A back disability to include degenerative disc disease at L4-
5 and L5-S1 with herniated nucleus pulposus at L4-5 and L5-S1 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2003.  The notice included the type of evidence 
needed to substantiate the claim for service connection, 
namely, evidence of current disability, evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general effective 
date provision for the claim, that is, the date of receipt of 
the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, 18 Vet. App. 112 (38 C.F.R. § 3.159 
notice); and of Dingess, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disability, since the Board 
is denying the claim, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess has not prejudiced the 
veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran's service 
medical records are sparse and only consist of inpatient 
records from the veteran's hospitalization for low back pain 
from October 26, 1986 to October 31, 1986.  The remaining 
records are unavailable.  The Board notes that the RO has 
attempted to obtain the veteran's service medical records on 
numerous occasions.  In a Memorandum, dated in October 2005, 
the RO documented its attempts to secure the veteran's 
service medical records.  In June 1999, the RO submitted a 
request to the National Personnel Records Center (NPRC) via 
the Personnel Information Exchange System (PIES) for the 
veteran's service medical records.  PIES responded in 
November 1999 and indicated that the veteran's service 
medical records had been sent to Millington, Tennessee in 
November 1989.  After numerous requests to the Commander 
Naval Hospital in Millington for the veteran's service 
medical records, in July 2005, the RO received a letter from 
the Naval Hospital indicating that the hospital closed in 
1996 and the records were sent to the NPRC.  In August 2005, 
a PIES request was sent to the NPRC for another search.  In 
the return response, the NPRC reported that a search for 
clinicals from 1988 to 1989 was negative.  And the RO 
determined that further efforts to obtain these records would 
be futile and notify the veteran of the determination in 
December 2005.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  Although the veteran's service medical 
records are unavailable, the RO has obtained VA records and 
private medical records.  The RO has also afforded a VA 
examination in March 2005.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.      


REASONS AND BASES FOR FINDING AND CONCLUSION

Principals of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

As stated above, the veteran's service medical records 
consist of inpatient records that show that the veteran was 
hospitalized for five days in October 1986 for low back pain.  
The records show that the week before admission the veteran 
was loading desks and began having a sharp pain, which 
resolved when he stopped the heavy lifting, and on the day of 
admission he had sharp, radiating pain to the left buttock, 
getting out of bed.  While the veteran was hospitalized, he 
was placed on strict bedrest and prescribed aspirin.  X-rays 
of the lumbosacral spine were normal.  The diagnosis was 
mechanical low back pain, resolving.  

The private medical records from Dr. M.S., from September 
1996 to August 1998, include a letter from Dr. S., dated in 
September 1996.  In the letter, Dr. S. indicated that the 
veteran had a history of low back problems dating back 
approximately 15 years to his time in the military.  
According to Dr. S., the veteran's most recent flare-up 
occurred two months earlier with low back pain radiating down 
the left leg, and that an MRI in August 1996 revealed 
degenerated and herniated discs at L4-5 and L5-S1.  The 
impression was lumbar radiculopathy most likely due to the 
L4-5 disc herniation.  In February 1998, Dr. S. reported that 
in January 1998 the veteran 
suffered an industrial injury when he fell off a ladder and 
twisted his back.  The impression was recurrent lumbar 
radiculopathy in relationship to the above-noted industrial 
injury.  

Private medical records from the St. Joseph's Medical Center 
show that in March 1998 the veteran was diagnosed with lumbar 
disc herniation and underwent bilateral L4-5 laminotomy and a 
left L4-5 discectomy.      

In a statement, dated in November 1998, Dr. G.R.W. stated 
that he had recently evaluated the veteran for complaints of 
low back pain.  Dr. W. indicated that according to the 
veteran, in August 1996, he had a low back injury with a 
herniated nucleus pulposus at L4-5 by MRI.  The veteran noted 
that he had conservative treatment and made a full recovery 
and did not see any doctors for his low back for 
one year prior to his January 1998 work-related injury.  The 
veteran denied any other low back injuries.  The diagnosis 
was recurrent herniated nucleus pulposus at L4-5 with 
degenerative disc disease at L4-5 and L5-S1.      

In statement, dated in July 1999, Dr. P.X.M. stated that he 
had recently treated the veteran for complaints of back pain, 
shooting into the left lower extremity.  According to Dr. M., 
the veteran sustained a work-related back injury in January 
1998.  Dr. M. reported that the veteran had a prior history 
of back problems going back to 1986 when he was in the 
military.  The veteran had some low back pain during service, 
but the pain resolved and he stayed in the military until his 
discharge in July 1989.  According to Dr. M., the veteran did 
not have any subsequent back problems until the injury in 
January 1998.  

Private medical records from the Sutter Medical Clinic show 
that in September 1999 the veteran had a CT scan that 
revealed disc degeneration at L5-S1 and associated central 
disc protrusion. 

Private medical records from HealthSouth to include an 
operative report show that in September 1999, the veteran 
underwent discography at L3-4, L4-5, and L5-S1.  At that 
time, it was noted that the veteran had suffered a work-
related injury in January 1998 and subsequently underwent L4-
5 discectomy.  The veteran continued to have low back pain 
and he was diagnosed with recurrent protrusions/scarring at 
L4-5, as well as posterior bulge at L5-S1.   

Private medical records from Mercy General Hospital show that 
in November 1999, the veteran underwent surgery for his 
diagnosed L4-5, L5-S1 herniated nucleus pulposus.  It was 
noted that the veteran had sustained an industrial injury in 
1998, with subsequent L4-5 laminectomy in March 1998.  He did 
well for approximately two months but then his pain returned.  
According to the records, the veteran underwent L4-5, L5-S1 
anterior discectomy, fusion and installation of titanium mesh 
cage followed two days later by posterior L4 to S1 
decompression, instrumentation and fusion.  

VA records show that in December 2003 the veteran complained 
of low back pain with radiation down his buttock and left 
leg.  The veteran stated that he had had back symptoms for 
years.  

On VA examination in March 2005, the examining physician 
reported that he had reviewed the veteran's claims file.  The 
examiner stated that according to the veteran, during 
service, he was hospitalized for five days after injuring his 
back and developing low back pain.  The veteran indicated 
that after his discharge, he continued to experience back 
pain.   The examiner noted that in 1996, following a low back 
injury, the veteran had an MRI, which showed herniated discs 
at L4-5 and L5-S1.  The veteran reported that his back injury 
was managed conservatively with pain medications and physical 
therapy.  In January 1998, the veteran fell at work and 
injured his back.  At that time, he was diagnosed with 
herniated disc at L4-5 and L5-S1.  In March 1998, he 
underwent bilateral L4-5 laminotomy and left L4-5 discectomy 
when he developed radiation of pain in the left leg, and he 
had further surgeries.  The veteran stated that he was still 
having recurrent low back pain.  

In regard to the question of whether the veteran's back 
disability was related to his period of active military 
service, the examiner stated that following a review of the 
claims file and the veteran's medical record, it was his 
medical opinion that the veteran's current low back 
disability was less likely than not secondary to the back 
condition while in service, diagnosed as mechanical low back 
pain in 1986.  The examiner stated that there was 
documentation that the veteran sustained a low back injury in 
1996 and subsequent MRI showed herniated disc involving L4-5 
and L5-S1, and the condition improved with conservative 
management.  In 1998, the veteran was involved in a work-
related injury which following an MRI, also noted herniated 
disc at L4-5 and L5-S1.  According to the examiner, there was 
no documentation of a chronic low back pain since the veteran 
left the military in 1989 to 1996.  Thus, it was the 
examiner's conclusion that the current low back condition, 
with three previous back surgeries, was less likely than not 
secondary to the in-service mechanical low back pain.         



In April 2006, the veteran submitted a lay statement from a 
friend, Mr. R.C.W., in support of his contention that he 
currently had a back disability that was related to his 
period of active military service.  In the statement, Mr. W. 
indicated that he first met the veteran in 1994 at which time 
the veteran revealed that he had chronic back pain.  Mr. W. 
reported that it was his understanding that the veteran's 
back was originally injured in 1986, while the veteran was in 
the military.  Following the back injury, the veteran 
developed chronic back pain.  

Analysis

As most of the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).      

The available service medical records show that the veteran 
was hospitalized for five days in October 1986 for mechanical 
low back pain.  X-rays revealed a normal lumbosacral spine.  
After service, degenerative disc disease was first document 
in 1996.  For this reason, the record fails to establish that 
degenerative disc disease was affirmatively shown to have 
been present during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Since back pain was document during service and as the 
service medical records do not have the combination of 
manifestations sufficient to identify the degenerative disc 
disease and sufficient observation to establish chronicity at 
the time, then a showing of continuity after discharge is 
required to support the claim.  The period without documented 
complaints of low pain from 1989 to 1996 is evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); see 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It is 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  38 
C.F.R. § 3.303(b).



As for service connection for a disability first diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, while several private physicians 
reported a history of the veteran's back pain, dating to 
service, a bare description of lay history recorded by a 
medical professional unenhanced by any additional medical 
comment is not competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

In this case, the only competent medical evidence addressing 
a relationship between the veteran's current back disability 
and his military service is the opinion of the VA examiner, 
who concluded that the current low back disability was less 
likely than not secondary to the in-service mechanical low 
back pain, which opposes rather than supports the claim. The 
examiner also linked the veteran's back disability to 
intercurrent injuries in 1996 and 1998.  

As for the veteran's statements and the statement of a 
friend, where, as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran and the other lay person are not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently the statements do not 
constitute favorable medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that the current back disability, degenerative disc 
disease at L4-5 and L5-S1 with herniated nucleus pulposus at 
L4-5 and L5-S1, is related to service, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).
 
                                                            
(The Order follows on the next page.)





ORDER

Service connection for a back disability to include 
degenerative disc disease at L4-5 and L5-S1 with herniated 
nucleus pulposus at L4-5 and L5-S1 is denied.   



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


